Citation Nr: 1827639	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, and to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph Woods, Esq.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1975 to October 1980, January 2004 to May 2004, and from January 2006 to January 2007 with additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Navy Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the September 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for COPD.  The Veteran appealed the decision.

In the January 2015 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran appealed the decision.

The Board notes that while the Veteran requested a Board hearing in her November 2009 substantive appeal with respect to her COPD claim, she later withdrew her request in a July 2011 substantive appeal with respect to her COPD and TDIU claims.

In July 2017, these matters were remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the currently demonstrated respiratory disability, to include COPD and emphysema, is due to any incident of the Veteran's period of active duty service.

2.  The Veteran's service-connected disabilities, as likely as not, preclude her from obtaining or maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability, to include COPD and emphysema, and to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2017).

2.  Resolving all doubt in favor the Veteran, the criteria for the assignment of a TDIU have been more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that her respiratory disabilities, to include COPD and emphysema, are the result of her active duty service and therefore she is entitled to service connection for these disabilities.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran also contends that due to her exposure to various contaminants or hazardous chemicals while deployed to Kuwait, she developed COPD.  Alternatively, the Veteran suggests that her respiratory problems are related to her service in Kuwait.  See June 2009 statement, October 2009 statement, and February 2010 VA examination.

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under (3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that she has any of the listed diseases.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of what are identified as medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, and claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61, 997 (Oct. 7, 2010).

Compensation under 38 U.S.C. § 1117  shall not be paid if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's September 2017 VA examination provides numerous respiratory-related diagnoses including:  Pancoast tumor, emphysema, COPD, fibrosis, pulmonary nodules, and restrictive lung disease.  Clearly then, the Board finds that the evidence supports the existence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

As to the in-service occurrence element of service connection, the Veteran asserted she was exposed to pneumonia, sulfur aggregates, asbestos, and other contaminants or hazardous chemicals, while deployed to Kuwait, and as a result developed COPD.  She did not articulate the circumstances of her exposure to any such toxic substances.  Alternatively, the Veteran suggests that her respiratory problems are related to her service in Kuwait.  See June 2009 statement, October 2009 statement, and February 2010 VA examination.

As to the nexus element of service connection, the record shows that the Veteran has a complicated respiratory history.  In 1994, an abnormal chest x-ray showed bullous emphysema with a right apical scar versus reactivation tuberculosis versus cancer of the lung.  In May 1995, the Veteran was diagnosed with a Pancoast tumor for which she underwent a resection of the tumor with a right upper lobectomy resection of two ribs on the right side.  She was also treated with radiation and chemotherapy and monitored for one year after treatment.  Subsequent treatment records do not indicate any further evidence of lung cancer.  In 2007, the Veteran began to complain of a 10-month history of worsening dyspnea with exertion.  In 2008, the Veteran was diagnosed with COPD and emphysema.  At her March 2010 VA examination, the VA examiner noted that the Veteran had a 90-pack per year history of smoking.

The March 2010 VA examiner found that the Veteran, although reported by her, did not have mesothelioma.  With regard to the Veteran's Pancoast tumor, the VA examiner explained that the risk factors for the Pancoast tumor, which were the same for all lung cancers, were prolonged exposure to asbestos, exposure to industrial elements, and smoking or second-hand smoke exposure.  Finding that the evidence did not show any exposure to asbestos or industrial elements and that the Veteran had a 90-pack per year smoking history, the VA examiner found that the Veteran's Pancoast tumor was likely her smoking.

With regard to the Veteran's diagnosed COPD and emphysema, the VA examiner noted that these were typical diseases found in people with extensive smoking histories.  Additionally, the VA examiner found that the Veteran's complaint of worsening dyspnea in September 2007 for the past 10 months were consistent with the Veteran's deployment to Kuwait.  Prior to that, the Veteran had not complained of respiratory problems from 1995 to 2007.  The VA examiner opined that "it is at least as likely as not that her deployment to Kuwait did in fact worsen her lung disease, causing worsened dyspnea on exertion, but it is not the causative agent of her lung disease, as this is likely her 90-pack per year history of smoking."

In accordance with the Board's July 2017 remand directives, an addendum VA medical opinion was obtained in September 2017 to clarify whether service connection may be warranted as the 2010 VA examiner appeared to indicate that the Veteran's lung disease was both worsened by her active duty service and caused by her history of smoking.

The September 2017 VA examiner diagnosed the Veteran with the following respiratory disabilities:  Pancoast tumor, emphysema, COPD, fibrosis, pulmonary nodules, and restrictive lung disease.  With respect to whether there is a relationship between her respiratory diagnoses and her active duty service, the examiner stated that according to the Center for Disease Control and Prevention (CDC), smoking can cause COPD which includes emphysema and chronic bronchitis and cigarette smoking causes most cases of lung cancer.  The examiner further noted that the Veteran's other respiratory disabilities are secondary to the above diagnosed conditions.  The examiner pointed to the Veteran's 90 pack per year smoking history as being very significant and her 43 years of smoking history.  See September 2017 VA examination; see also August 2017 VA treatment records.  Given the prolonged history of smoking and harmful chemicals contained in cigarette smoke, it was the examiner's opinion that this is a "monumentally greater exposure to the harmful chemicals in cigarette smoke than any exposure she may have had in one year in Kuwait" and thus it is at least as likely as not that her respiratory disabilities are due to her cigarette smoking.  The Board gives this VA examination high probative weight because the VA examiner provides reasoned rationales and bases for his opinion and he reviewed the Veteran's claims file.

With regard to the applicability of the statutory presumption for Persian Gulf War Veterans, the Veteran clearly served in Southwest Asia during the Persian Gulf War and therefore is eligible for consideration for service connection on a presumptive basis due to this service.  However, the September 2017 VA examiner stated that the Veteran does not exhibit any indications of a chronic disability or infectious disease related to her Persian Gulf service that is not currently attributable to a diagnosed disability.  Therefore, because the Veteran has been shown to have known clinical diagnoses for the symptoms she is experiencing and because they do not fall under any of the enumerated infectious diseases under 38 C.F.R. § 3.317, the Board finds that this statutory presumption is inapplicable.

In summary, the Board has also considered the statements made by the Veteran and her representative that the Veteran's claimed disabilities and exposure to various chemicals is due to service.  However, because the record does not indicate that the Veteran or her representative have the specialized knowledge to attribute her respiratory disabilities to a specific incident in service, to include her asserted exposure to various chemicals in Kuwait, the Board finds that these opinions are outweighed by the VA examiner's opinions.  This is because the diagnosis and etiology of her respiratory disabilities is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because she can report on the observable symptoms but she does not have the medical expertise to provide a diagnosis or an opinion as to the origin of her disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

III.  TDIU

The Veteran also contends that her service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Finally, the Board notes that whether the Veteran's service-connected disabilities prevent her from working is not a medical decision, but instead one that is reserved for the Board.  See Moore, 21 Vet. App. at 218.

The Veteran's service-connected disabilities include:  (i) posttraumatic stress disorder (PTSD) (70 percent); (ii) radiculopathy of the right upper extremity (40 percent); (iii) degenerative joint disease of the lumbar spine (10 percent); (iv) degenerative disc disease of the cervical spine (10 percent); (v) right knee patellofemoral syndrome (10 percent); and (vi) migraines (0 percent).

The Veteran's combined rating for her service-connected disabilities was 80 percent from August 7, 2008, and 90 percent from October 6, 2008.

Because the Veteran has one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, the Veteran meets the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a).

The Veteran asserts that she became too disabled to work in April 2007.  See April 2018 application for individual unemployability.  She is a retired police officer.

In the Veteran's April 2012 VA PTSD examination, the examiner notes that she has been unemployed since being medically retired from the Navy Reserves in April 2008 and has been receiving Social Security benefits.  She is a college graduate.  Her symptoms listed included: sleep impairment, panic attacks, difficulty adapting to stressful circumstances including work, suicidal ideation, difficulty concentrating, and difficulty establishing and maintaining relationships.

In the Veteran's December 2014 VA spine examination, the examiner noted that although her spine condition renders her unable to secure and maintain a substantially gainful physical type of employment, she is capable of securing and maintaining a sedentary type of employment.  However, it was the examiner's opinion that it is more than likely that she will not be able to secure and maintain any type of employment because of the nature of her disabilities when looked in conjunction.

A November 2015 residual functional capacity evaluation conducted by a private physician notes that the Veteran would be unable to maintain substantially gainful employment based on her answers during this particular evaluation including limited standing, walking, sitting, lifting more than ten pounds, and having to miss more than three days of work in a month.

In an August 2017 VA knee and lower leg examination, the examiner stated that the Veteran's patellofemoral pain syndrome (PFS) of her bilateral knees impact the Veteran's ability to perform physical work with prolonged walking or standing, bending, or squatting but does not limit sedentary work with accommodation.

In her application for individual unemployability, the Veteran asserts she was terminated from her employment around 2002 because she was not able to stand for long periods of time.  See March 2018 application for individual unemployability.

The Veteran's service-connected disabilities greatly limit her ability to engage in the physical activity necessary for many jobs.  She experiences limitation in the use of her right lower and upper extremity, and limitation of motion in her lumbar and cervical back.  She experiences a range of psychiatric symptoms including suicidal ideation, panic attacks, difficulty concentrating, and difficulty establishing and maintaining relationship, among others.  The examiner in the Veteran's December 2014 VA examination opined that it is more than likely that she will not be able to secure and maintain any type of employment because of the nature of her disabilities when looked in conjunction.  In her November 2015 functional capacity evaluation, the Veteran reported that she would need to miss multiple days of work per month due to her disabilities and would not be able to stay focused to complete simple repetitive types of tasks for more than three days per month.

Based on the combination of symptoms associated with her service-connected disabilities, the Board will resolve doubt in the Veteran's favor and conclude entitlement to TDIU is warranted.


ORDER

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, and to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


